



COURT OF APPEAL FOR BRITISH COLUMBIA




Citation:



R. v. Cornish,









2015 BCCA 14




Date: 20150115

Docket: CA042277

Between:

Regina

Respondent

And

Allan John Cornish

Appellant






Before:



The Honourable Madam Justice Newbury

The Honourable Madam Justice D. Smith

The Honourable Madam Justice Stromberg-Stein




On appeal from:  An
order of the Provincial Court of British Columbia,
dated March 13, 2012 (
R. v. Cornish
, Surrey Docket No. 188831-3C).




Counsel for the Appellant:



D.J. Song





Counsel for the Respondent:



E. Campbell





Joint Statement filed:



January 6, 2015





Place and Date of Judgment in Writing:



Vancouver, British
  Columbia

January 15, 2015





Written Reasons by:





The Honourable Madam Justice Newbury





Concurred in by:





The Honourable Madam Justice D. Smith

The Honourable Madam Justice Stromberg-Stein








Summary:

The appellant applies for an
adjustment of time in custody in accordance with R. v. Summers, 2014
SCC 26. Held: Appeal allowed. The appellant was entitled to a credit
on a 1:1.5 basis.

Reasons for Judgment of the Honourable Madam Justice
Newbury:

[1]

The appellant pleaded guilty on January 23, 2012 to six offences,
including three robberies and using imitation firearms. He was sentenced on
March 13, 2012 to three years imprisonment on the robberies, 806 days
consecutive on Count 4 (use of an imitation firearm), and three years
consecutive on the remaining two charges of using an imitation firearm. At the
time of sentencing, he had been in custody for 289 days, for which he received
credit on a 1:1 basis.

[2]

The record indicates that upon learning of the Supreme Court of Canadas
decision in
R. v. Summers
2014 SCC 26, he pursued his wish to appeal his
sentence.

[3]

The Crown has advised that it does not oppose the granting of credit at
a rate of 1:1.5 and that the appellant is not disqualified from such
credit under s. 719(3.1).

[4]

In these circumstances, I would grant an extension of time for the
filing of this appeal, grant leave to appeal, and allow the appeal to the
extent only that the sentence on Count 4 be reduced to 661 days, with credit
granted of 434 days for time spent in custody prior to sentencing.

The Honourable Madam Justice Newbury

I AGREE:

The Honourable Madam Justice D.
Smith

I AGREE:

The Honourable Madam Justice
Stromberg-Stein


